       Case 3:19-cr-00028-HTW-FKB Document 73 Filed 11/20/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                        CRIMINAL NO. 3:19cr28HTW-FKB

ELBERT SILAS

                                              ORDER

       On November 12, 2020, this court ordered each of the parties in this case to advise this

court by 4:00 p.m. on November 19, 2020, of the status of this case.      Attorney Jarrod Mumford,

the attorney of record for this case submitted a status report on November 20, 2020, informing

this court that he no longer represents this defendant.

       Attorney Mumford entered an appearance in this case on April 2, 2019, as attorney of

record for the defendant Elbert Silas. He has not been withdrawn nor sought to be allowed to

withdraw from representation in this case, and no order has been entered by this court allowing

such withdrawal.    Further, no other attorney has entered an appearance.      Therefore, Attorney

Jarrod Mumford is still the sole attorney of record for Defendant Elbert Silas. This court directs

attorney Jarrod Mumford to submit his status report informing the court of the current status of

this matter, whether this case is still a live controversy or has been settled or is on the verge of

settlement.   This report shall be submitted to the court no later than 10:00 a.m. on Monday,

November 23, 2020, by filing on the court’s electronic record.

       SO ORDERED, this the 20th day of November, 2020.



                                               s/ HENRY T. WINGATE
                                               UNITED STATES DISTRICT JUDGE
